Citation Nr: 0802726	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-13 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that granted the veteran's claim of 
entitlement to service connection for sleep apnea as 
secondary to service connected PTSD.  The veteran perfected a 
timely appeal of this determination to the Board.

In December 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.


FINDINGS OF FACT

1. Sleep apnea was not incurred in service.

2. Sleep apnea is not secondary to PTSD.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated either in service 
or as the result of a service-connected condition.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 4.130, Diagnostic Code 9411 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, January 2003 
and February 2004 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in February 2004.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran as recently 
as January 2007.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: part of the 
veteran's service medical records, VA medical treatment 
records, a VA examination, the veteran's testimony at his 
July 2004 RO hearing, the veteran's testimony at his December 
2007 Board hearing, and written statements from the veteran 
and his representative.  

The veteran's service medical records from his period of 
active duty could not be obtained from the National Personnel 
Records Center.  The information of record reflects that 
attempts to retrieve the veteran's clinical records in June 
1999 and September 2000 were unsuccessful.  Accordingly, 
further development and further expending of VA's resources 
is not warranted.  See 38 U.S.C.A. § 5103A.

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.


II. Service Connection

The veteran argues that he is entitled to service connection 
for sleep apnea.  Specifically, the veteran has argues that 
sleep apnea is secondary to the service-connected condition 
of PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.

The Board notes that where, as here, the claimant's service 
medical records have been destroyed or lost, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

In the instant case, service examinations dated in June 1979 
and March 1984 do not reflect complaints of or treatment for 
sleep apnea.  On examination, the veteran was noted to have 
had normal clinical evaluations of the head, face, neck, 
nose, sinuses, mouth, throat, lungs and chest, and no sleep 
apnea or other sleep condition was noted.  In his June 1979 
and March 1984 reports of medical history, the veteran 
indicated that he did not have and had never had ear, nose, 
or throat trouble, shortness of breath, or frequent trouble 
sleeping.

The earliest indication of any sleeping or respiratory 
problems in the medical record is a February 1997 private 
examination, where the veteran completed if having some nasal 
and upper respiratory symptoms manifested by heavy breathing 
sounds though is nose and a fullness in his sinus area and 
throat.

On October 1999 VA examination, when the veteran was noted to 
complain of difficulty sleeping, with frequently waking up 
throughout the night and being unable to fall back asleep.  
The veteran was diagnosed as having obstructive sleep apnea 
on January 2001 private sleep disorders examination.

VA medical notes dated from October 1999 to March 2007 
indicate diagnoses of obstructive sleep apnea.

At his July 2004 RO hearing, the veteran testified that he 
left Vietnam in 1970 and noticed that he had a problem with 
sleep in 1976, and that he felt that this problem was due to 
PTSD because he was not having problems in Vietnam, and did 
not have any problems until around 1976.

A March 2007 note from the veteran's VA social worker 
indicates that the veteran was being treated for obstructive 
sleep apnea, secondary to PTSD.

The veteran was afforded a VA examination of his sleep apnea 
in July 2007, which was conducted by a VA physician's 
assistant and cosigned by a VA physician.  After examining 
the veteran, the examiner opined that sleep apnea was not 
caused by or the result of PTSD.  The examiner reasoned that 
sleep apnea was caused by a mechanical/physical defect in the 
structure of the oropharynx and upper airway, resulting the 
in the collapse of the airway without positive pressure 
support in cases that were diagnosed by sleep study.  The 
examiner further stated that he was unaware of any 
psychological disorder that could cause or even contribute to 
this disorder.

At his December 2007 Board hearing, the veteran testified 
that he was suffering from sleep problems in service, which 
began about eight months after he left for Vietnam and 
continued when he left service, that he would fall asleep and 
have trouble breathing, and that his sergeant gave him a hard 
time because he fell asleep.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for sleep apnea.

First, the record does not reflect that sleep apnea was 
incurred in service.  While the veteran's service medical 
records for his period of active duty are not available, 
service examinations dated in June 1979 and March 1984 do not 
reflect complaints of or treatment for sleep apnea, but 
rather reflect normal clinical evaluations of the head, face, 
neck, nose, sinuses, mouth, throat, lungs and chest, with no 
sleep apnea or other sleep condition noted, and the veteran 
indicating that he did not have and had never had ear, nose, 
or throat trouble, shortness of breath, or frequent trouble 
sleeping.  The earliest indication of any sleeping or 
respiratory problems in the medical record is February 1997.  
Furthermore, at his July 2004 RO hearing, the veteran 
testified that he left Vietnam in 1970 and noticed that he 
had a problem with sleep in 1976, and that he felt that this 
problem was due to PTSD because he was not having problems in 
Vietnam, and did not have any problems until around 1976.

Second, the medical evidence does not establish that sleep 
apnea is secondary to PTSD.  The only competent medical 
opinion of record regarding the etiology of the veteran's 
sleep apnea is that of the July 2007 examiner, who opined 
that sleep apnea was not caused by or the result of PTSD, as 
sleep apnea was caused by a mechanical/physical defect in the 
structure of the oropharynx and upper airway, rather than any 
psychological condition.

The Board recognizes the March 2007 notation of the veteran's 
VA social worker that the veteran had sleep apnea secondary 
to PTSD.  However, with respect to whether sleep apnea is 
etiologically related to the veteran's PTSD, the Board finds 
the July 2007 VA examination report to be more probative.  
There is no indication that the VA social worker had medical 
expertise or was competent to provide an etiology opinion 
with respect to the veteran's sleep apnea, and the VA social 
worker provided no rationale for why the veteran's physical 
condition was secondary to his psychiatric condition.  
Conversely, the VA physician's assistant and physician who 
signed the July 2007 VA examination report did have medical 
expertise and were competent to give such an etiology opinion 
with respect to sleep apnea, and the Board finds the July 
2007 VA examiner's explanation for why sleep apnea is not 
related to PTSD to be persuasive.

Also, the Board recognizes the veteran's assertions at his 
December 2007 Board hearing that he was suffering from sleep 
problems in service, which began about eight months after he 
left for Vietnam and continued when he left service.  The 
Board also acknowledges it has a heightened duty in this case 
to consider the benefit of the doubt.  However, the Board 
does not find such assertions made by the veteran at his 
December 2007 Board hearing to be credible.  Such assertions 
are contradicted by the veteran's own testimony at his July 
2004 RO hearing, which indicates that he left Vietnam in 1970 
and noticed that he had a problem with sleep in 1976, and 
that he felt that this problem was due to PTSD because he was 
not having problems in Vietnam, and did not have any problems 
until around 1976.  Such assertions made by the veteran at 
his December 2007 Board hearing are also unsupported by the 
medical record, which indicates that the veteran did not have 
sleeping problems or any respiratory condition on June 1979 
and March 1984 service examinations.

Finally, to the extent that the veteran suffers from sleeping 
problems associated with PTSD, but not related to the 
physical condition of obstructive sleep apnea, the Board 
notes that such sleeping problems are contemplated in the 
rating criteria for the veteran's PTSD.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Thus, secondary service 
connection for any such sleeping problems would not be 
appropriate.

Accordingly, service connection for sleep apnea, including as 
secondary to PTSD, is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for sleep apnea, to include 
as secondary to PTSD, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


